Citation Nr: 1717882	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a compensable disability rating for epicondylitis of the right elbow prior to April 21, 2010, and a disability rating in excess of 10 percent thereafter.

2. Entitlement to a compensable disability rating for hiatal hernia with gastroesophageal reflux disease (GERD).

3. Entitlement to a compensable disability rating for posttraumatic headaches.

4. Entitlement to a compensable disability rating for status post mandible fracture prior to April 21, 2010, and a disability rating in excess of 10 percent thereafter.

5. Entitlement to service connection for low back disability, to include as secondary to the service-connected left knee disability.

6. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disability.

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

8.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

9.  Entitlement to service connection for a right foot disability, diagnosed as gout, to include as secondary to the service-connected left knee disability.

10.  Entitlement to service connection for a left foot disability, diagnosed as gout and plantar fasciitis, to include as secondary to the service-connected left knee disability.

11.  Entitlement to service connection for bruxism, to include as secondary to the service-connected PTSD with depression.

12.  Entitlement to service connection for tremor of the bilateral hands, to include as secondary to the service-connected PTSD with depression.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to August 1968 and from September 1970 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction now rests with the RO in Jackson, Mississippi, from which the appeal was certified.  

In a February 2013 rating decision, the Jackson RO granted increased disability ratings of 10 percent for epicondylitis of the right elbow, effective April 21, 2010, and 10 percent for status post mandible fracture, effective April 21, 2010.  Because the increased disability ratings assigned are not the maximum ratings available for these disabilities, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2015, the Board remanded these matters for additional development.  They are now back before the Board.

The issues of entitlement to increased ratings for right elbow epicondylitis and status post mandible fracture; entitlement to service connection for a low back disability, a cervical spine disability, hypertension, and a right knee disability; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire appeal period, resolving any doubt in favor of the Veteran, his hiatal hernia with GERD has been manifested by epigastric distress with dysphagia, regurgitation, and substernal pain when uncontrolled by medication, but has not been manifested by symptoms productive of considerable or severe impairment of health.

2.  Throughout the entire appeal period, the Veteran's posttraumatic headaches have not been manifested by characteristic prostrating attacks averaging one in 2 months over the last several months.  

3.  The preponderance of the evidence is against finding that the Veteran's left foot disability, diagnosed as gout and plantar fasciitis, is etiologically related to service or caused or aggravated by the service-connected left knee disability.

4.  The preponderance of the evidence is against finding that the Veteran's right foot disability, diagnosed as gout, is etiologically related to service or caused or aggravated by the service-connected left knee disability.

5.  The evidence of record is against a finding that the Veteran has a current bruxism disability.

6.  There is at least an approximate balance of positive and negative evidence that the Veteran has bilateral hand tremors caused by the medication used to treat his service-connected PTSD with depression.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 10 percent rating, but no higher, for hiatal hernia with GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code 7346 (2016).

2.  The criteria for a compensable rating for posttraumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8045-8100 (2016).  

3.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2016).

4.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2016).

5.  The criteria for service connection for bruxism have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hand tremors, as secondary to the service-connected PTSD with depression, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in September 2015 for additional procedural and evidentiary development.  With respect to the claims for increased ratings for hiatal hernia and posttraumatic headaches, the Board instructed the AOJ to schedule the Veteran for appropriate VA examinations to determine the current nature and severity of these disabilities.  With respect to the claim for service connection for a bilateral foot disability, the Board instructed the AOJ to schedule the Veteran for an appropriate VA examination with opinion regarding the etiology of the claimed disabilities.  

The Board instructed the AOJ to obtain any outstanding private treatment records, to specifically include dental records from Dr. T. Tran, and any other identified private treatment records pertinent to the Veteran's claims.  The Board also instructed the AOJ to obtain and associate with the record all VA treatment records dated from July 2014 to the present for the Veteran.  Finally, the Board instructed the AOJ to schedule the Veteran for an appropriate VA examination if additional evidence was obtained that demonstrated a current diagnosis of bruxism or other dental disability for which service connection may be granted.

In January 2016, the Veteran was afforded VA examinations for his service-connected hiatal hernia and posttraumatic headaches.  The examination reports contained all findings requested by the Board.  In January 2016, the Veteran was afforded VA examinations with etiology opinions for his claimed bilateral foot and bruxism disabilities.  The examination reports and accompanying opinions contained all findings requested by the Board.  

As will be discussed in more detail below, the AOJ also attempted to obtain the private treatment records from Dr. T. Tran identified by the Veteran.  The AOJ properly documented its unsuccessful attempts to obtain these records in the claims file and notified the Veteran of such so that he could attempt to obtain these records on his own behalf.  The AOJ obtained all VA treatment records dated from July 2014 to the present and associated them with the record.  The AOJ readjudicated the Veteran's claims in an April 2016 SSOC.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by letters dated in January and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, all identified and obtainable post-service treatment records, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.  

As noted above, in October 2009, the Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. T. Tran.  He noted general dentistry treatment from 2006 to 2009 from this provider.  There is a handwritten note on the authorization form from the AOJ indicating that the Veteran told them not to go after these records.  Nonetheless, in September 2015, the Board instructed the AOJ to attempt to obtain these identified records.  In December 2015 and January 2016, the AOJ requested copies of treatment records from Dr. Tran and notified the Veteran of the requests.  The AOJ did not receive responses from this facility.  Moreover, in November 2015, December 2015, and January 2016, the AOJ sent the Veteran development letters asking him to submit additional evidence to support his appeal.  The Veteran did not respond to these requests.  As the Veteran has not provided any further information to aid VA in obtaining these potentially outstanding private treatment records, the Board finds that further development attempts regarding these treatment records would be futile.  

With respect to the claim for a compensable disability rating for hiatal hernia, during the appeal period, the Veteran was afforded VA examinations in July 2009 and January 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.

With respect to the claim for a compensable disability rating for posttraumatic headaches, during the appeal period, the Veteran was afforded VA examinations in August 2009 and January 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.

With respect to the claim for service connection for a bilateral foot disability, in July 2009, the Veteran was afforded a VA examination with etiology opinion.  In April 2012, a VA examiner provided an addendum opinion.  Pursuant to the Board's September 2015 remand, in January 2016, the Veteran was afforded another VA examination with etiology opinion.  The January 2016 opinion was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the claim for service connection for bruxism, the Veteran was afforded VA dental examinations in November 2009, April 2010, and January 2016.  The Board finds that the examinations of record are thorough and fully adequate.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for his disabilities.  

Increased Rating - Hiatal Hernia

The Veteran is seeking a compensable disability rating for hiatal hernia, also claimed as GERD.  The Veteran's hiatal hernia with GERD is currently evaluated under Diagnostic Code 7346.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

Under Diagnostic Code 7346, for hiatal hernia, a 10 percent evaluation is assigned with two or more of the symptoms for 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Id.

In every instance where the schedule does not provide a zero evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Reviewing the relevant evidence of record, on VA examination in July 2009, the examiner noted a diagnosis of hiatal hernia.  The Veteran reported that he was on Omeprazole for the past five years which controlled his symptoms very well.  He denied dysphasia, pyrosis, and epigastric pain.  He denied hematemesis and melena.  He denied reflux and regurgitation.  He denied nausea and vomiting.  The Veteran denied any side effects from the Omeprazole.  He denied any surgery related to his hiatal hernia or reflux.  He denied any history of esophageal trauma.  He indicated that his hiatal hernia did not affect his occupational functioning or activities of daily living.  He indicated that his symptoms while on the Omeprazole had been stable and well-controlled.

In his notice of disagreement dated in December 2009, the Veteran indicated that he took Omeprazole every day for his hiatal hernia/GERD.  He reported gastric distress and dysphagia.  He indicated that his medication helped minimize the regurgitation and arm/shoulder pain.

In a VA examination regarding the Veteran's claim for TDIU dated in March 2010, the examiner noted that the Veteran's hiatal hernia was well-controlled with daily medication and would not affect his ability to perform any type of employment.

On VA examination dated in January 2016, the examiner noted a diagnosis of GERD.  The examiner noted treatment with Omeprazole.  The Veteran did not have any signs or symptoms due to his hiatal hernia/GERD.  He did not have esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The examiner indicated that the Veteran's hiatal hernia/GERD did not impact his ability to work.

Resolving any doubt in favor of the Veteran, the Board finds that, for the entire rating period on appeal, a 10 percent rating is warranted.  The Veteran's symptoms are well-controlled on medication.  However, when not on medication, the Veteran reports experiencing gastric distress and dysphagia.  He indicated further that his medication helped minimize the regurgitation and arm/shoulder pain.  VA cannot deny a higher rating based solely on the relief provided by medication when the ameliorative effects of medication are not contemplated by the rating schedule.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  Without medication, the Veteran experiences two or more symptoms listed in the criteria for a 30 percent rating, and, thus, meets the criteria for a 10 percent rating.  

However, a rating in excess of 10 percent is not warranted.  There is no indication of persistently recurrent epigastric distress with pyrosis in any of the examination reports of record.  Further, there is no indication of a history of material weight loss, hematemesis, or melena with anemia, or other symptom combinations productive of considerable or severe impairment of health as related to the Veteran's hiatal hernia with GERD.  

In making its determinations in this case, the Board has carefully considered the Veteran's history and symptom reports.  Moreover, the Board finds that the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected hiatal hernia with GERD.  As such, resolving any doubt in favor of the Veteran, the Board finds that, for the entire rating period on appeal, a 10 percent rating, but no higher, is warranted.

The Board has considered whether staged ratings under Hart, supra, are appropriate; however, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability are not warranted.

Increased Rating - Posttraumatic Headaches

The Veteran is seeking a compensable disability rating for posttraumatic headaches.  The Veteran's posttraumatic headaches are currently evaluated under Diagnostic Codes 8045-8100.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8100 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that residuals of a traumatic brain injury (TBI) is the service-connected disorder, and it is rated as if the residual condition is migraine headaches under Diagnostic Code 8100.

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable rating is warranted for migraine headaches with less frequent attacks; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Reviewing the relevant evidence of record, on VA TBI examination in August 2009, the Veteran described headaches which began immediately after his in-service TBI from a motor vehicle accident.  He described them as beginning in the trapezius region and spreading rostrally to the occiput.  He indicated that the headaches could last one to two days and vary in intensity from 1-10/10.  He noted that his headaches had been increasing in frequency from one per month for about 35 years, to the current level of two to three per month.  He denied any concomitant increase in the intensity or duration of the headaches.  He indicated that his headaches occurred without precipitating incident.  He noted that they are ameliorated by Vicodin or Naproxen.  He denied any exacerbating conditions.  He indicated that his headaches did not prostrate him.  The Veteran reported that he could work despite his headaches, but would sometimes choose to cancel social engagements during symptomatology.  He denied any paralysis, numbness, confusion, or aura present during headaches.

On VA examination in November 2009, the Veteran reported headaches once or twice per month with a severity of 9/10 (with 10 being the worst pain imaginable).  He reported that the pain started in his forehead area and then extended to the top of his head.  He noted that the headaches lasted from one to two hours to all day.  He indicated that the only thing he could do when he had a headache was lie down in a dark room and not do anything until the headache went away.

In a VA examination regarding the Veteran's claim for TDIU dated in March 2010, the examiner noted that during the Veteran's TBI examination in July 2009, the Veteran reported that his headaches had not prevented him from working, but would affect his choice of social activities on rare occasions.  The examiner found that it was unlikely the Veteran's headaches, which have not prevented him from working in the past, would prevent him from doing any type of employment.

On VA examination in January 2016, the examiner noted a diagnosis of posttraumatic headaches as a result of a motor vehicle accident in 1971.  The examiner noted that the Veteran's treatment plan did not include taking medication for his headaches.  The examiner noted that the Veteran experienced the following symptoms: pulsating or throbbing head pain, pain on both sides of the head, and pain worsened with physical activity.  The examiner noted that the Veteran experienced the following non-headache symptoms associated with his headaches: sensitivity to light, sensitivity to sound, and changes in vision.  The examiner noted that the duration of the Veteran's typical head pain was less than one day and the location was both sides of the head.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.

The evidence of record does not show that the Veteran's service-connected posttraumatic headaches manifested any characteristic prostrating attacks of headache pain at any time during the appeal period.  In this regard, although the evidence is clear that the Veteran experiences posttraumatic headaches that are no doubt painful, the evidence, including the Veteran's own statements, weighs against finding that he experiences any prostrating attacks of headache pain.  Specifically, all of the VA examiners determined that the Veteran did not have characteristic prostrating attacks of migraine pain or non-migraine prostrating attacks of headache pain, and that his headaches did not prevent him from performing his usual daily activities.  The Veteran has not disputed these findings.  For example, in the July 2009 examination, the Veteran indicated that his headaches did not prostrate him.  He reported that he could work despite his headaches, but would sometimes choose to cancel social engagements during symptomatology.  The January 2016 examiner found that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain. 

The evidence has also not shown that the Veteran's headaches were productive of severe economic inadaptability.  In this regard, as noted above, in the July 2009 examination, the Veteran reported that he could work despite his headaches.  Moreover, although the Veteran noted in his November 2009 examination that he experienced headaches once or twice a month and had to lie down in a dark room until his headache went away, the Veteran's functional impairment from his headaches does not rise to the level of "severe economic inadaptability."  Notably, the March 2010 examiner found that it was unlikely the Veteran's headaches, which had not prevented him from working in the past, would prevent him from doing any type of employment.  

As such, there is no basis for a higher rating for this disability, and the claim for entitlement to a compensable rating for posttraumatic headaches must be denied.

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection - Bilateral Foot Disability

The Veteran is seeking entitlement to service connection for a bilateral foot disability.  He contends that his bilateral foot disability is secondary to his altered gait from his service-connected left knee disability.  See November 2008 claim.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral foot disability is not warranted.

Aside from complaints of a plantar wart and callous of the left foot (March 1968), sudden onset of numbness over the lateral aspect of the right foot and thigh (April 1973), a blister to the left foot (March 1975), and athlete's foot (May 1968, February 1978 and December 1988), the Veteran's service treatment records are silent for complaints of, treatment for, or a diagnosis of significant foot problems, to include the claimed bilateral foot disabilities of plantar fasciitis or gout.  The Veteran's examinations during service did not note any foot problems, and the Veteran denied any foot problems on his reports of medical history.

Post-discharge, the evidence shows that the Veteran first complained of foot problems in or around 2001.  In a private treatment record from South Coast Orthopedic Associates dated in December 2001, the Veteran complained of pain in his left foot.  He noted that he was seen in the emergency room for this pain four days prior, and was put in a walking boot at that time.  A bone scan dated in January 2002 from South Coast Orthopedic Associates revealed a stress fracture of the left foot metatarsal; however, in February 2002, it was noted that this condition had "resolved nicely."  There is no discussion regarding the etiology of this stress fracture.  In a subsequent November 2007 VA treatment record, the Veteran complained of pain to his bilateral feet, left worse than right, for the past six months.  The Veteran noted that he worked on hard surfaces at work all day, which made the pain worse.  The assessment was plantar fasciitis of the left foot.  

In July 2009, the Veteran was afforded a VA examination for his feet.  The examiner diagnosed plantar fasciitis of the left foot, greatly improved with orthotics.  The examiner indicated that he was unable to determine the origin, cause, or relationship without resorting to mere speculation.

In April 2012, a VA examiner provided an addendum opinion regarding the Veteran's claimed bilateral foot disability.  The VA examiner opined that it was less likely than not that plantar fasciitis of the left foot was related to service based on the lack of objective, orthopedic evidence in the service treatment records.  The examiner further noted there was a reasonable history of and treatment for gout of the feet in 2010, but stated there was no evidence of treatment for gout in the service treatment records.  The examiner concluded it was less likely than not that gout of the feet was attributable to knee problems due to the lack of objective evidence and the lack of medical research showing knee problems caused gout.

Pursuant to the Board's September 2015 remand, in January 2016, the Veteran was afforded another VA examination for his bilateral feet.  The examiner diagnosed plantar fasciitis of the left foot (2007) and gout of the bilateral feet (2007).  The examiner noted that x-ray imaging also showed plantar fasciitis of the right foot; however, the Veteran had no clinical evidence of this condition either on his history or on examination.  The examiner noted that the Veteran denied any foot condition at the time of the examination.  The examiner noted that the Veteran was first diagnosed with gout affecting both feet in 2006.  The examiner noted that the Veteran denied gout ever being a problem while he was in service.  The examiner noted that the Veteran reported that approximately one year after his gout was diagnosed, he experienced four to five flare-ups, was placed on daily allopurinol, and had not had any symptoms for the last seven to eight years.  The examiner noted that in November 2007, the Veteran presented to VA podiatry complaining of bilateral pain on the soles of his feet and was diagnosed with plantar fasciitis of the left foot at that time.  The examiner noted that the Veteran was given custom orthotics and has had no problems with foot pain for the last six years.

The January 2016 VA examiner found that it was less likely as not that any bilateral foot disability present during the period of the claim was etiologically related to service or was caused or aggravated by a service-connected disability.  The examiner noted that the Veteran denied any current right foot condition.  The examiner explained that the Veteran was first diagnosed with gout affecting both feet in 2006, well after his time in service.  The examiner noted that the Veteran was first diagnosed with left foot plantar fasciitis in November 2007.  The examiner noted that the Veteran's service treatment records were silent for any significant foot problems.  The examiner noted that the Veteran was only noted to have a left foot 1/8 inch laceration which was treated conservatively in November 1976, and a right foot blister in March 1975.  

With respect to secondary service connection, the examiner explained that the scientific literature was devoid of any evidence that would relate a service-connected left knee condition (left knee prosthesis) to these two post-service conditions (gout and plantar fasciitis).  The examiner noted further that the left knee condition would not contribute to aggravation.  The examiner noted that risk factors for plantar fasciitis included obesity, foot arch problems such as flat feet and high arch, activities such as long distance running and dance aerobics, occupations that necessitated walking or standing on hard surfaces for long periods of time, and wearing shoes with poor arch support or thin-soled shoes.  The examiner noted that the literature did not mention any association with plantar fasciitis as a complication of a knee replacement.  The examiner explained that this was a biochemically based disease and was in no way related to an orthopedic anatomic issue such as a left knee prosthesis.  The examiner found no evidence that either the Veteran's gout or plantar fasciitis could be secondarily service connected or aggravated by his service-connected left knee condition.

As discussed above, although a 2002 bone scan showed a stress fracture of the left foot metatarsal, this condition was noted to have resolved with conservative treatment shortly thereafter, and there were no complaints, findings or diagnoses pertaining to a stress fracture of the left foot during the current appellate period.  During the current appellate period, the Veteran has been diagnosed with plantar fasciitis and gout of the bilateral feet.  Accordingly, as there is a current bilateral foot disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  
The Board finds that the weight of the evidence is against a finding that the Veteran's bilateral foot disability, diagnosed as plantar fasciitis and gout, is etiologically related to the Veteran's active duty service on a direct basis.  Notably, throughout the course of the current appeal, the Veteran has not advanced any arguments regarding service connection for his bilateral foot disability on a direct basis.  Therefore, the central question to be resolved is whether the Veteran's bilateral foot disability, diagnosed as plantar fasciitis and gout, is causally related to his service-connected left knee disability, on either a causation or an aggravation basis.  38 C.F.R. §§ 3.303, 3.310.  Such has been the Veteran's sole contention with respect to his claimed bilateral foot disability.  

Moreover, the only competent opinion of record is against finding that the Veteran's bilateral foot disability, diagnosed as plantar fasciitis and gout, is etiologically related to his service on a direct basis.  In this regard, the Board is placing significant probative value on the September 2016 VA examiner's opinion that the diagnosed bilateral foot disability, diagnosed as plantar fasciitis and gout, was less likely than not etiologically related to the Veteran's active duty service.  The September 2016 examiner adequately explained why the Veteran's currently diagnosed bilateral foot disability was not related to active duty service with appropriate consideration of the Veteran's reports, the service treatment records, and the post-service medical evidence.  As the preponderance of the evidence does not show that a bilateral foot disability was incurred in or aggravated by service, or a medical nexus between the presently diagnosed plantar fasciitis and gout and the Veteran's service, service connection for a bilateral foot disability cannot be granted on a direct basis.  

With respect to secondary service connection, the Board finds the January 2016 opinion to be adequate and reliable, and affords it great probative weight.  The Board is particularly persuaded to assign great probative weight to this opinion because the VA examiner reviewed the claims file and provided a rationale for the conclusion that was grounded in the evidence of record.  Moreover, there is no competent medical evidence to refute the conclusion of the January 2016 examiner or to otherwise establish a link between the currently diagnosed bilateral foot disability and the service-connected left knee disability.  Considering the above, the Board finds that the opinion of the January 2016 examiner adequately explains why the Veteran's current bilateral foot disability, diagnosed as plantar fasciitis and gout, was not caused or aggravated by his service-connected left knee disability.  As such, there is no basis for secondary service connection.

In this case, the Board ultimately places far more probative weight on the lack of findings of plantar fasciitis or gout during active duty service, on separation from service, and for more than 15 years after service, and the negative VA medical opinions of record.  Given that the most probative opinions are against a finding of a relationship between the currently diagnosed bilateral foot disability and service or the service-connected left knee disability, the Board finds that service connection is not warranted.  

In summary, the weight of the evidence does not support a finding that the Veteran's current bilateral foot disability, diagnosed as plantar fasciitis and gout, is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected left knee disability.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for degenerative arthritis of the left shoulder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Service Connection - Bruxism

The Veteran contends that he has bruxism as a result of a motor vehicle accident in service.  Alternatively, the Veteran contends that he has bruxism as secondary to a service-connected disability.  Specifically, in his claim for service connection dated in July 2009, the Veteran indicated that he had severe bruxism due to his anxiety and PTSD.  He noted that his teeth were "nearly gone."  In his notice of disagreement dated in December 2009, the Veteran indicated that he had bruxism as a result of the motor vehicle accident in service.  He indicated that he had lost all but four of his teeth due to this condition.

The service treatment records do not reveal any complaints of, treatment for, or diagnosis of bruxism or a disability manifested by grinding of the teeth.  

The Veteran was afforded a VA dental examination in November 2009.  The Veteran reported suffering a broken jaw in a motor vehicle accident in 1971.  He denied ever grinding his teeth or being treated for bruxism.  On physical examination, the examiner indicated that the Veteran had four teeth remaining, two on the lower right and two on the lower left.  The examiner noted that the Veteran's missing teeth had been replaced with a full upper denture and a lower partial removable denture.  The examiner indicated that the Veteran's four remaining teeth and dentures did not show any wear facets compatible with bruxism.  The examiner found that the Veteran showed no indication that he bruxed his teeth.

The Veteran was afforded another VA dental examination in April 2010.  The Veteran reported that when he had upper teeth, he was told that he was a "grinder."  The examiner noted that the Veteran was missing all of his upper teeth and wearing an upper denture.  The examiner noted that the Veteran was missing lower teeth numbers 17-20, 23-26 and 29-32, and was wearing a lower cast partial denture.  The examiner indicated that the Veteran's remaining teeth were in good condition.  

The Veteran was afforded another VA examination in January 2016.  The examiner noted that the Veteran was injured in a motor vehicle accident in April 1971.  The examiner noted that at that time, he was treated with the application of closed fixation wires, which were removed six weeks later, at which time the Veteran had "full range of motion and normal occlusion."  The examiner noted that the Veteran reported that he removed his complete upper denture and lower partial denture at night, so the question of night bruxing was moot.  The examiner noted that the Veteran reported that he sometimes caught himself chewing when he was not eating, but was able to stop himself from doing it.  The examiner indicated that the Veteran's dentures showed fair wear and tear, but no facets suspicious of a parafunctional bruxism.  The examiner indicated further that the edentulous alveolar ridge in the maxilla had firm overlying soft tissue with little redundant or flabby texture, as could otherwise be interpreted as a sign of suspicious bruxism.  The examiner therefore found no pattern in the treatment records to suggest a historical and ongoing pattern of bruxism.  The examiner noted that the Veteran had dental caries that did not have any relation to the issue of bruxism.  The examiner found that it was at least as likely as not that the Veteran was not grinding his teeth as the result of a service-connected condition.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that bruxism currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current bruxism disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's assertions are outweighed by the examination reports and the examiners' conclusions that there is no evidence or diagnosis of bruxism.  

Here, the evidence unequivocally shows that the Veteran has not established bruxism pathology or disability at any time during the course of the appeal.  
In this regard, the November 2009 VA examiner indicated that the Veteran's four remaining teeth and dentures did not show any wear facets compatible with bruxism.  The examiner found that the Veteran showed no indication that he bruxed his teeth.  In addition, the January 2016 examiner indicated that the Veteran's dentures showed fair wear and tear, but no facets suspicious of a parafunctional bruxism.  The examiner indicated further that the edentulous alveolar ridge in the maxilla had firm overlying soft tissue with little redundant or flabby texture, as could otherwise be interpreted as a sign of suspicious bruxism.  The examiner therefore found no pattern in the treatment records to suggest a historical and ongoing pattern of bruxism.  The examiner noted that the Veteran had dental caries that did not have any relation to the issue of bruxism.  The examiner found that it was at least as likely as not that the Veteran was not grinding his teeth as the result of a service-connected condition.  There are no private or VA treatment records showing evidence or a diagnosis of bruxism.

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the Veteran's complaints, the weight of the evidence is against a finding that the Veteran had bruxism at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Service Connection - Bilateral Hand Tremors

The Veteran maintains that he has bilateral hand tremors that are related to his active duty service.  The Board notes that the Veteran has raised several different theories of entitlement; however, the analysis below will focus on the Veteran's assertion that his bilateral hand tremors are associated with his service-connected PTSD with depression.  For the reasons discussed below, the Board finds that service connection for bilateral hand tremors, as secondary to the service-connected PTSD with depression, is warranted.  See 38 C.F.R. § 3.310(a).  

As an initial matter, the Board notes that there is some question as to whether the Veteran has a current diagnosis of bilateral hand tremors.  In this regard, in a VA examination dated in January 2016, the examiner indicated that there was no current diagnosis of bilateral hand tremors.  However, the Board finds that even if the Veteran's bilateral hand tremors have currently resolved, the Veteran had a diagnosis of bilateral hand tremors during the pendency of this claim.  See, e.g., August 2009 VA TBI examination and September and October 2012 private treatment records from Dr. C. H.; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Therefore, the salient question to be answered is whether the Veteran's currently diagnosed bilateral hand tremors were caused or aggravated by the Veteran's service-connected PTSD with depression.  

The evidence shows that on VA examination in August 2009, the examiner diagnosed benign bilateral hand tremors that were not as likely as not related to the Veteran's 1971 TBI.

In a private treatment record dated in September 2009, the Veteran reported a sudden onset of shaking in the right hand over the weekend.  Dr. C. H. noted that the Veteran reported that a few days ago, he started having tremors in both hands while doing activities.  The assessment was tremor, likely a medication side effect of the Veteran's Wellbutrin, which was used to treat his depression.  Dr. C. H. noted that this side effect could occur in up to six percent of the population.  In a private treatment record dated in October 2012, the Veteran was seen for follow up of his hand tremors.  Dr. C. H. noted that since decreasing the Wellbutrin from 300 mg to 150 mg daily, the Veteran's tremor had improved significantly.  She noted that the Veteran reported only occasional symptoms that were no longer bothersome.  The assessment was tremor, caused by medication side effects from Wellbutrin, improved since decreasing dose to 150 mg daily.

On VA examination in January 2016, the examiner found no current diagnosis of a bilateral hand tremor.  The examiner found that it was less likely as not that any bilateral hand disability present during the period of the claim was etiologically related to service or was caused or aggravated by a service-connected disability. The examiner explained that the Veteran denied any bilateral hand diagnosis given to him by prior or current providers.  The examiner noted that the Veteran acknowledged that he developed intermittent symptoms of fine bilateral hand tremors on intention at some point in the management of his depression.  The examiner noted that the Veteran was on Wellbutrin at that time, and noticed the tremors when his dosage increased.  The examiner noted that decreasing the dosage of Wellbutrin decreased the Veteran's tremors significantly, and they were no longer bothersome.  

The Board has afforded the January 2016 VA opinion no probative weight.  In this regard, the examiner based his negative nexus opinion on the finding that the Veteran had no current diagnosis of a bilateral hand tremor.  In reaching this conclusion, the examiner acknowledged that the Veteran developed intermittent symptoms of fine bilateral hand tremors on intention at some point in the management of his depression, which were no longer bothersome after decreasing his dosage of Wellbutrin.  However, as noted above, pursuant to McClain v. Nicholson, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.

Thus, there is a current diagnosis of bilateral hand tremors during the pendency of the claim which the medical evidence of record has related to the medication used to treat the Veteran's service-connected PTSD with depression (Wellbutrin).  Accordingly, at the very least, the evidence for and against the claim is in relative equipoise, so service connection for bilateral hand tremors is granted as secondary to the Veteran's service-connected PTSD with depression.  



ORDER

Entitlement to a 10 percent rating, but no higher, for hiatal hernia with GERD is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a compensable rating for posttraumatic headaches is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for bruxism is denied.

Entitlement to service connection for bilateral hand tremors, as secondary to the medication used to treat the service-connected PTSD with depression, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Increased Rating - Right Elbow Epicondylitis

The Veteran was last afforded a VA examination of his service-connected right elbow disability in January 2016.  However, the Board finds the January 2016 VA examination report is inadequate, as it does not indicate that range of motion testing of the nonservice-connected left elbow was performed.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  Accordingly, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected right elbow epicondylitis, to include full range of motion studies.


Increased Rating - Status Post Mandible Fracture

On VA examination in April 2010, the examiner noted moderate alveolar bone loss on both the maxillary arch and mandibular arch.  The examiner also noted minor bone loss on both temporomandibular joints.  However, the examiner did not provide any further information regarding these findings of bone loss, to include whether the maxilla bone loss was replaceable by prosthesis.  See 38 C.F.R. § 4.150, Diagnostic Code 9915.  Although the Veteran was afforded another VA examination for his status post mandible fracture in January 2016, this examination report did not address the findings of bone loss as noted in the April 2010 examination.  As such, the evidence of record is inadequate to rate the claim.  In light of the foregoing, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected status post mandible fracture and provide further clarifying information regarding the April 2010 findings of bone loss.

Service Connection - Low Back Disability

The Veteran asserts that he has a low back disability related to an in-service motor vehicle accident.  See November 2008 claim and January 2016 VA examination (reporting that he sprained his back in service in 1968, which was aggravated by a motor vehicle accident in 1971).  Alternatively, he contends that this disability is proximately due to his service-connected left knee disability.  See March 2009 statement in support of claim.  

During the Veteran's first period of service, prior to discharge, the Veteran was treated for a sprained back in August 1968 after bending over to lift a heavy box.  During the Veteran's second period of service, in April 1971, the Veteran was involved in a motor vehicle accident.  He was hospitalized from April 15, 1971, to May 18, 1971, for multiple injuries, including complaints of back pain.  On his discharge narrative summary, it was noted that the Veteran was evaluated by the Orthopedic Service for the complaint of low back pain with normal findings and a recommendation of no treatment required.  The Veteran's periodic examinations throughout service and on discharge from service in 1989 did not note any low back disability, and he consistently denied recurrent back pain in his reports of medical history.

The Veteran's post-service treatment records reveal complaints of, and treatment for, back pain beginning around 2008.  A lumbar spine x-ray dated in 2008 revealed mild spondylosis and facet arthritis.  Magnetic resonance imaging (MRI) of the lumbar spine dated in February 2009 revealed degenerative changes of the lumbar spine and congenital spinal stenosis with some associated degenerative changes.  In March 2009, the Veteran underwent decompression laminectomy surgery on L4/L5/S1.  

The Veteran was afforded a VA examination for his claimed low back disability in November 2009.  The VA examiner diagnosed status post lumbar surgery and was unable to determine the cause, origin, or relationships of the low back pain without resorting to mere speculation.  Regarding secondary service connection, the examiner stated that aside from a mild gait alteration, it was not possible to determine scientifically if a problem from the distant past was responsible for other orthopedic problems due to inadequate information or observational data, as well as too many extraneous variables.  In an April 2012 addendum opinion, a VA examiner found that it was less likely than not that the Veteran's low back problems were secondary to his service-connected left knee disability based on the lack of objective, orthopedic knee issues in the service treatment records.  According to the examiner, there was no scientific research that showed one joint could be directly responsible for other joint problems.  

In September 2015, the Board found the VA examinations and opinions inadequate and remanded the claim for an additional VA examination and opinion to determine the etiology of any current low back disability.  Pursuant to the Board's September 2015 remand, in January 2016, the Veteran was afforded another VA examination for his claimed low back disability.  The January 2016 VA examiner found that the claimed low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that as per the Veteran and as recorded in the service treatment records, the Veteran's back sprain in service resolved.  The examiner indicated that it was not until the mid-2000's that the Veteran began having more constant back pain.  The examiner found that this was most likely due to age-related progression of degenerative disc disease and degenerative joint disease, superimposed on his congenital spinal stenosis.  The examiner explained that there was no medical evidence to support a back strain being a precursor or cause of degenerative disc disease or degenerative joint disease development.  The examiner found that the Veteran's back strain episode in service did not cause or aggravate his current back condition.  The examiner also found that the Veteran's current low back disorder was not caused or aggravated by a service-connected disability.

The Board finds that this opinion continues to be inadequate, as the examiner did not discuss the Veteran's complaints of low back pain following the April 1971 in-service motor vehicle accident or his contention that his current low back disability was related to injury resulting from this motor vehicle accident.  Moreover, the examiner did not provide any rationale for her finding that the Veteran's current low back disability was not caused or aggravated by a service-connected disability, to include addressing the Veteran's contentions that his back disability was proximately due to his service-connected left knee disability.  In light of the foregoing, the Board finds that an addendum opinion is necessary.

Service Connection - Cervical Spine Disability

The Veteran asserts that he has a cervical spine disability related to an in-service motor vehicle accident.  See November 2008 claim.  Alternatively, he contends that his cervical spine disability is secondary to his service-connected conditions.  See March 2009 statement in support of claim in which Veteran requested VA examinations for all of his claimed conditions because they are "secondary conditions" caused by his service-connected conditions.  

The Veteran's service treatment records show that in April 1971, the Veteran was involved in a motor vehicle accident.  He was hospitalized from April 15, 1971, to May 18, 1971, for multiple injuries, including complaints of back pain.  On his discharge narrative summary, it was noted that the Veteran was evaluated by the Orthopedic Service for the complaint of low back pain with normal findings and a recommendation of no treatment required.  A subsequent December 1975 service treatment record revealed that the Veteran was injured while attempting to subdue a man.  He complained of a sore neck and was returned to full duty.  In an undated service treatment record (possibly from 1986), the Veteran complained of acute onset of neck stiffness while cutting trees.  The assessment was acute muscle strain. The Veteran's periodic examinations throughout service and on discharge from service in 1989 did not note any cervical spine disability.  

The Veteran's post-service treatment records reveal complaints of, and treatment for, neck pain beginning around 2006.  See September 2008 private treatment record from Dr. M, where the Veteran complained of neck pain for the past two years.  In December 2008, the Veteran underwent an anterior cervical diskectomy and fusion at C6-7 with plating.  The Veteran has continued to complain of chronic post-surgical neck pain.

The Veteran was afforded a VA examination for his claimed cervical spine disability in November 2009.  The VA examiner diagnosed status post cervical spine surgery and was unable to determine the cause, origin, or relationships of the disorders without resorting to mere speculation.  In an April 2012 addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's cervical spine condition was related to service based on the lack of usable, meaningful objective evidence of orthopedic issues in the service treatment records. 

In September 2015, the Board found the opinions inadequate, and remanded the claim for another VA examination with etiology opinion.  Pursuant to the September 2015 remand, in January 2016, the Veteran was afforded another VA examination for his claimed cervical spine disability.  The January 2016 examiner 
found that the claimed neck disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there were no medical records to support a neck injury in service.  The examiner noted that the Veteran's one complaint of neck stiffness in service resolved.  The examiner noted that per the Veteran and records, his neck pain began in the mid-2000's, which progressed, leading to surgery.  The examiner noted that since surgery, the Veteran had had chronic neck pain.  The examiner noted that there was no medical record support for, nor was the Veteran claiming, that his current neck pain began in service, or was caused by service, nor was caused or aggravated by a service-connected disability.

The Board finds that this opinion continues to be inadequate, as the examiner did not address the Veteran's assertion that his cervical spine disability was related to the April 1971 in-service motor vehicle accident.  Moreover, although the examiner noted only one complaint of neck stiffness in service, as discussed above, there were two separate complaints regarding the neck in service.  Finally, the examiner did not provide any rationale for her finding that the Veteran's current cervical spine disability was not caused or aggravated by a service-connected disability.  In light of the foregoing, the Board finds that an addendum opinion is necessary.

Service Connection - Hypertension

The Veteran is seeking to establish service connection for hypertension.  He contends that his hypertension is either directly related to service or secondary to a service-connected disability.  See November 2008 claim and March 2009 statement (indicating that his hypertension was caused by his service-connected respiratory condition and the other service-connected physical conditions).  

The Veteran was afforded a VA examination for his hypertension in July 2009.  The July 2009 VA examiner diagnosed hypertension and opined that it was most likely that the Veteran had essential hypertension.  The VA examiner noted the service treatment records did not show elevated blood pressure.  In addition, the VA examiner opined that the Veteran's hypertension was less likely as not caused or aggravated by his service-connected conditions or their medications, as none of his current service-connected conditions would contribute to his hypertension.  

In September 2015, the Board found the July 2009 opinion inadequate, and remanded the claim for an additional VA examination and opinion.  Pursuant to the Board's September 2015 remand, the Veteran was afforded a VA examination for his hypertension in January 2016.  The January 2016 examiner found that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that on examination for release from active service and transfer to Reserve in December 1988, the Veterans blood pressure was 110/74, and no hypertension was mentioned.  The examiner noted that there were VA treatment records from as early as 2003 with normal blood pressures.  The examiner indicated that he could not find any records documenting hypertension during active service, in the service treatment records, nor in the period immediately after active service.  He found the issue of aggravation moot.  He noted that it appeared that "history of increased blood pressure" first appeared in the records shortly after 2003.  In an addendum opinion dated in April 2016, a VA examiner found that it was less likely than not that the Veteran's hypertension was related to service, or caused or aggravated by any of his service-connected disabilities.  The April 2016 examiner her rationale, in part, on the factual premise that the Veteran was diagnosed with hypertension in 2004 while undergoing a routine examination.

The Board finds that the January 2016 and April 2016 opinions are inadequate, as they are based on an inaccurate factual premise.  Notably, the examiners both found that the Veteran was diagnosed with hypertension in or around 2004.  However, VA treatment records dating back to at least 2000 note a diagnosis of hypertension.  In this regard, in a VA treatment record dated in December 2000, the Veteran reported that he was followed regularly by the doctors at the Coast Guard clinic.  He reported that he was on Lisinopril and some type of statin for his blood pressure.  The impression was hypertension that was being totally treated by his Coast Guard clinic physicians.  Moreover, the July 2009 VA examiner noted a diagnosis of hypertension in 1991, just two years after the Veteran's discharge from service in 1989.  In light of the foregoing, the Board finds that an addendum opinion, which correctly addresses the date of onset of the Veteran's hypertension, is necessary.  

Additionally, it does not appear that the aforementioned treatment records from the Coast Guard clinic have been associated with the file.  These records are relevant to the Veteran's claim for service connection for hypertension as they may show an earlier diagnosis, the AOJ must attempt to obtain them prior to obtaining the addendum opinion.

Service Connection - Right Knee

With respect to the Veteran's claim for entitlement to service connection for a right knee disability, claimed as secondary to the service-connected left knee disability, as noted in the prior Board remand, in July 2009, a VA examiner diagnosed age-specific degenerative joint disease of the right knee and stated he was unable to determine any origin, cause, or relationship without resorting to mere speculation.  In a November 2012 addendum, a VA examiner found that it was less likely than not that a current right knee disability was related to active duty based, in part, on the absence of objective evidence concerning the right knee shown in the service treatment records.  The Board found these opinions inadequate, and remanded this claim in September 2015 for an additional VA examination and opinion.

Pursuant to the Board's September 2015 remand, in January 2016, the Veteran was afforded another VA examination for his claimed right knee disability.  The January 2016 examiner indicated that the Veteran did not have a current right knee diagnosis.  The examiner found that it was less likely as not that any right knee disability was etiologically related to service or was caused or aggravated by a service-connected disability.  The examiner noted that the Veteran indicated that he was unaware of any diagnosis regarding his right knee, and denied seeing any provider for evaluation of his right knee.  The examiner noted that the Veteran's service treatment records were silent for any visits or complaints of an active right knee problem.  The examiner explained that the Veteran's service-connected left knee disability was not causative of the Veteran's mild right knee osteoarthritis.  The examiner explained that it was well known that there was no scientific evidence available showing that one joint (left knee) can be responsible for symptomatic degeneration of another joint (right knee).  The examiner noted that this applied to aggravation or permanent worsening, of which there was none.

The Board finds that this opinion continues to be inadequate with respect to secondary service connection, as the examiner did not adequately consider the Veteran's assertion in his November 2008 claim that his right knee disability was secondary to his service-connected left knee disability (status post total left knee replacement and degenerative arthritis associated with the status post total left knee replacement) due to altered gait and pain.  In this regard, the Veteran noted that he was given orthotics for having unequal leg lengths.  The VA examinations confirm that the Veteran has an altered gait.  However, the January 2016 examiner did not address these assertions or findings in the opinion.  In light of the foregoing, the Board finds that an addendum opinion is necessary.

TDIU

With respect to the Veteran's assertion that he is unable to work due to his claimed service-connected disabilities, the Board concludes that further development and adjudication of the Veteran's claims for increased ratings for right elbow epicondylitis and status post mandible fracture, may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Obtain the Veteran's treatment records from the United States Coast Guard clinic (as mentioned in the December 2000 VA treatment record).  All records/responses received should be associated with the claims file.

3.   After the development in Step 1 has been completed,
   the Veteran should be afforded a VA examination 
   with an appropriate examiner to determine the current 
   severity of his service-connected right elbow 
   epicondylitis.  The claims file, including a copy of this 
   remand, must be made available to and reviewed by 
   the examiner.  

All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected right elbow epicondylitis.

Range of motion testing should be undertaken for the left and right elbows, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearings; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.   After the development in Step 1 has been completed,
   the Veteran should be afforded a VA examination 
   with an appropriate examiner to determine the current 
   severity of his service-connected status post mandible
   fracture.  The claims file, including a copy of this 
   remand, must be made available to and reviewed by 
   the examiner.  

All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected status post mandible fracture.

The examiner should report all signs and symptoms necessary for rating the Veteran's status post mandible fracture. 

In particular, the examiner must determine the range of motion of the Veteran's inter-incisal range and range of lateral excursion, in millimeters, to include after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is any difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.  The examiner must also indicate whether there is any interference with mastication.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

As part of the examination, the VA examiner should address the findings of bone loss as noted in the April 2010 VA examination.  The examiner should explicitly opine as to the current percentage of bone loss, if any, in the maxilla/posterior alveolar ridge.  Then, whether or not the Veteran is missing any teeth related to this bone loss, the VA examiner should opine as to whether the bone loss itself is replaceable by prosthesis.

5.   After the development in Step 1 has been completed, 
	return the claims file to the examiner who provided 
	the January 2016 opinion regarding the Veteran's 
	claimed low back disability to obtain an addendum 
	opinion.  If the January 2016 examiner is not 
	available, the claims file should be reviewed by
   another examiner.  The claims file, including a copy 
   of this remand, should be reviewed by the examiner.  
   If, and only if, determined necessary by the VA 
   examiner, the Veteran should be scheduled for another 
   VA examination.
   
   The examiner is asked to:
   
(a) Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed low back disability (degenerative arthritis of the spine, spinal stenosis, and degenerative disc disease) is etiologically related to his active duty service, to include the motor vehicle accident in April 1971.

      In rendering the requested opinion, the examiner 
      should discuss the April 1968 back strain and the 
      Veteran's complaints of back pain following the
      April 1971 motor vehicle accident.
      
 (b) Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed low back disability (degenerative arthritis of the spine, spinal stenosis, and degenerative disc disease) was caused or aggravated by his service-connected left knee disability. 

      By aggravation, the Board means a permanent 
		increase in the severity of the disability that is beyond 
		natural progression.  If aggravation is found, the 
		examiner should address the following medical issues:
      (1) the baseline manifestations of the Veteran's 
      disability found prior to aggravation; and (2) the 
      increased manifestations which, in the examiner's 
      opinion, are proximately due to the service-connected 
      disability. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

6.   After the development in Steps 1 and 2 have been 
	completed, return the claims file to the examiner who
   provided the April 2016 opinion regarding the 
   Veteran's claimed hypertension to obtain an 
   addendum opinion.  If the April 2016 examiner is not 
	available, the claims file should be reviewed by
   another examiner.  The claims file, including a copy 
   of this remand, should be reviewed by the examiner.  
   If, and only if, determined necessary by the VA 
   examiner, the Veteran should be scheduled for another 
   VA examination.
   
   The examiner is asked to:
   
(a) Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed hypertension is etiologically related to his active duty service.

      In rendering the requested opinion, the examiner 
      should clarify the date of onset of the Veteran's 
      hypertension, with appropriate citation to the record.
      
 (b) Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was caused or aggravated by any of his service-connected disabilities.

      By aggravation, the Board means a permanent 
		increase in the severity of the disability that is beyond 
		natural progression.  If aggravation is found, the 
		examiner should address the following medical issues:
      (1) the baseline manifestations of the Veteran's 
      disability found prior to aggravation; and (2) the 
      increased manifestations which, in the examiner's 
      opinion, are proximately due to the service-connected 
      disability. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

7.   After the development in Step 1 has been completed, 
	return the claims file to the examiner who provided 
	the January 2016 opinion regarding the Veteran's 
	claimed cervical spine disability to obtain an 
	addendum opinion.  If the January 2016 examiner is 
	not available, the claims file should be reviewed by
   another examiner.  The claims file, including a copy 
   of this remand, should be reviewed by the examiner.  
   If, and only if, determined necessary by the VA 
   examiner, the Veteran should be scheduled for another 
   VA examination.
   
   The examiner is asked to:
   
(a) Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed cervical spine disability (degenerative arthritis of the spine and degenerative disc disease) is etiologically related to his active duty service, to include the motor vehicle accident in April 1971.

      In rendering the requested opinion, the examiner 
      should discuss the December 1975 service treatment 
      record showing complaints of a sore neck after 
      attempting to subdue a man and the undated service 
      treatment record showing complaints of neck stiffness 
      after cutting trees with an assessment of acute neck 
      strain.  The examiner should also address the 
      Veteran's lay assertions that his neck disability was 
      caused by the April 1971 motor vehicle accident.
      
 (b) Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed cervical spine disability (degenerative arthritis of the spine and degenerative disc disease) was caused or aggravated by any of his service-connected disabilities, to specifically include his service-connected left knee disability.

      By aggravation, the Board means a permanent 
		increase in the severity of the disability that is beyond 
		natural progression.  If aggravation is found, the 
		examiner should address the following medical issues:
      (1) the baseline manifestations of the Veteran's 
      disability found prior to aggravation; and (2) the 
      increased manifestations which, in the examiner's 
      opinion, are proximately due to the service-connected 
      disability. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

8.   After the development in Step 1 has been completed, 
	return the claims file to the examiner who provided 
	the January 2016 opinion regarding the Veteran's 
	diagnosed osteoarthritis of the right knee to obtain an 
	addendum opinion.  If the January 2016 examiner is 
	not available, the claims file should be reviewed by
   another examiner.  The claims file, including a copy 
   of this remand, should be reviewed by the examiner.  
   If, and only if, determined necessary by the VA 
   examiner, the Veteran should be scheduled for another 
   VA examination.
   
   The examiner is asked to:

Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed right knee disability was caused or aggravated by his service-connected left knee disability (status post total left knee replacement and degenerative arthritis associated with the status post total left knee replacement). 
   
In rendering the requested opinion, the examiner should consider and address the Veteran's lay assertions that his right knee disability was caused by an altered gait and pain from his left knee disability.  The examiner should address any discrepancies in the Veteran's leg lengths as a result of his service-connected status post total left knee replacement.

      By aggravation, the Board means a permanent 
		increase in the severity of the disability that is beyond 
		natural progression.  If aggravation is found, the 
		examiner should address the following medical issues:
      (1) the baseline manifestations of the Veteran's 
      disability found prior to aggravation; and (2) the 
      increased manifestations which, in the examiner's 
      opinion, are proximately due to the service-connected 
      disability. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

9.   After the development has been completed, adjudicate
   the claims.  If any benefit sought remains denied, 
   furnish the Veteran and his representative a 
   supplemental statement of the case and return the case 
   to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


